MEMORANDUM **
Evangelista Lugo appeals pro se from the district court’s order dismissing with prejudice his civil rights action, for repeated failure to comply with the court’s orders. We have jurisdiction under 28 U.S.C. § 1291. We review a dismissal pursuant to Fed.R.Civ.P. 41(b) for abuse of discretion, Yourish v. Cal. Amplifier, 191 F.3d 983, 986 (9th Cir.1999), and we affirm.
Because Lugo offers no argument concerning the basis of the district court’s final order, or any interlocutory order, he has waived any challenge to the district court’s judgment. See Acosta-Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir.1992).
We do not consider issues resolved in earlier district court actions and earlier appeals to this court.
We deny all pending motions as moot.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.